In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1883 
PLANNED PARENTHOOD OF INDIANA  
AND KENTUCKY, INC., 
                                                    Plaintiff‐Appellee, 

                                  v. 

COMMISSIONER OF THE INDIANA STATE  
DEPARTMENT OF HEALTH, et al., 
                                             Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
          No. 1:16‐cv‐01807 — Tanya Walton Pratt, Judge. 
                     ____________________ 

     ARGUED NOVEMBER 6, 2017 — DECIDED JULY 25, 2018 
                ____________________ 

    Before BAUER, KANNE, and ROVNER, Circuit Judges. 
   ROVNER, Circuit Judge. Since 1995, the State of Indiana has 
required that, at least eighteen hours before a woman has an 
abortion,  she  must  be  given  information  provided  by  the 
State  about,  among  other  things,  the  procedure,  facts  about 
the  fetus  and  its  development,  and  alternatives  to  abortion. 
That information is meant to advance the State’s asserted in‐
2                                                               No. 17‐1883 

terest in promoting fetal life. In other words, the State hopes 
that  women  who  read  that  information  and  consider  it  will 
opt not to have an abortion, and will, instead, choose to car‐
ry  the  pregnancy  to  term.  After  she  has  received  the  man‐
dated  information,  a  woman  must  wait  at  least  eighteen 
hours  before  having  an  abortion,  thus,  the  State  hopes,  she 
will  use  the  time  to  reflect  upon  her  choice  and  choose  to 
continue her pregnancy. The State also requires that a wom‐
an  have  an  ultrasound  and  hear  the  fetal  heartbeat  prior  to 
an abortion although she may decline the opportunity to do 
one or both, as 75% of women generally do.1  
    Prior  to  July  1,  2016,  women  could,  and  generally  did, 
have the ultrasound on the same day of the procedure. This 
was,  in  large  part,  because  almost  all  abortions  in  Indiana 
occur  at  one  of  four  Planned  Parenthood  of  Indiana  and 
Kentucky (PPINK) health centers, and only those few PPINK 
facilities  that  offer  abortion  services  (most  do  not)  had  the 
ultrasound  equipment  on  site.  The  Indiana  House  Enrolled 
Act  1337  (HEA  1337),  however,  amended  Indiana  law  and 
now requires women to undergo an ultrasound procedure at 
least  eighteen  hours  prior  to  the  abortion.  Because  of  the 
structure and location of abortion services in Indiana and the 
population  of  women  seeking  abortions,  this  change—
moving  the  ultrasound  from  the  day  of  the  abortion  proce‐
dure to at least eighteen hours before—as we will explore, is 
significant.  

                                                 
1 Prior to 2011, the law required that prior to an abortion the woman be 

shown an ultrasound “upon the woman’s request.” P.L. 193‐2011, Sec. 9. 
In 2011 the legislature amended the statute to require that the woman be 
shown  the  ultrasound  unless  she  certified  in  writing  that  she  did  not 
want to.  
No. 17‐1883                                                                         3 

    PPINK filed suit against the Commissioner of the Indiana 
State  Department  of  Health  and  the  prosecutors  of  Marion 
County,  Lake  County,  Monroe  County,  and  Tippecanoe 
County  (collectively, “the  State”), all  in their official  capaci‐
ties.2 PPINK claimed that HEA 1337 unconstitutionally bur‐
dens  a  woman’s  right  to  choose  to  have  an  abortion,  and  it 
sought preliminary relief enjoining the provision during the 
pendency of the litigation. The district court granted the pre‐
liminary  injunction.  We  agree  with  the  well‐reasoned  con‐
clusions of the district court opinion, from which we borrow 
heavily. 
                                            I. 
A.  Background information 
    1.  The new law 
      Indiana  Code  §  16‐34‐2‐1.1  mandates  that  at  least  eight‐
een  hours prior  to  the abortion  procedure, the  patient must 
be provided with the  following information (among others) 
both orally and in writing: “that human physical life begins 
when  a  human  ovum  is  fertilized  by  a  human  sperm;”  the 
probable gestational age of the fetus at the time the abortion 
is to be performed, including a picture of the fetus at certain 
gestational ages, and other information about the fetus at its 
                                                 
2 Courts have long declared that abortion providers have standing to sue 

to  enjoin  laws  that  restrict  abortion.  Planned  Parenthood  of  Wisc.,  Inc.  v. 
Schimel, 806 F.3d 908, 910 (7th Cir. 2015). “These cases emphasize not the 
harm  to  the  abortion  clinic  of  making  abortions  very  difficult  to  obtain 
legally,  though  that  might  be  an  alternative  ground  for  recognizing  a 
clinic’s  standing,  but  rather  the  confidential  nature  of  the  physician‐
patient relationship and the difficulty for patients of directly vindicating 
their  rights  without  compromising  their  privacy.”  Id.  (internal  citations 
omitted).  
4                                                         No. 17‐1883 

current  stage  of  development;  notice  that  the  fetus  can  feel 
pain at or before twenty weeks; information about the risks 
of  abortion  and  of  carrying  the  fetus  to  term,  and  infor‐
mation regarding alternatives to abortion and other support 
services available. Ind. Code § 16‐34‐2‐1.1(a)(1)‐(2). A wom‐
an  seeking  an  abortion  must  also  receive  a  color  copy  of  a 
brochure, authored and distributed by the Indiana State De‐
partment  of  Health,  that  contains  all  of  this  same  infor‐
mation.  The  State  controls  every  aspect  of  the  information 
conveyed to patients via this brochure—from the drawings, 
to  the  color,  information  about  development,  and  wording 
of the risks of the procedures. Neither the  brochure nor the 
informed‐consent  information  has  been  challenged  in  this 
litigation.  
    Prior to the enactment of the challenged law, Indiana re‐
quired that “[b]efore an abortion is performed, the provider 
shall perform, and the pregnant woman shall view, the fetal 
ultrasound  imaging  and  hear  the  auscultation  of  the  fetal 
heart tone if the fetal heart tone is audible,” unless the preg‐
nant  woman  certified  in  writing,  on  a  form  drafted  by  the 
Indiana  State  Department  of  Health,  that  she  declined  to 
view  the  ultrasound  or  hear  the  fetal  heart  tone.  Ind.  Code 
§ 16‐34‐2‐1.1(b) (2011). In other words, the provider must of‐
fer  the  ultrasound,  but  a  woman  may  affirmatively  decline. 
Prior  to  2011  the  provider  did  not  have  to  offer  the  ultra‐
sound, but only had to provide one if specifically requested 
by the woman. P.L. 193‐2011, Sec. 9. In fiscal year 2016, only 
approximately  25%  of  women  seeking  abortion  services 
chose  to  view  their  ultrasound  images  and  only  approxi‐
mately  7%  chose  to  listen  to  the  fetal  heart  tone.  Most  im‐
portantly  for  this  litigation,  before  2016,  the  statute  did  not 
mandate  when  the  ultrasound  must  occur,  other  than  prior 
No. 17‐1883                                                          5 

to  the  abortion.  As  a  practical  matter,  however,  the  ultra‐
sound  procedures  were  performed  just  before  the  abortion. 
Ultrasound  equipment  is  expensive  and  scarce.  Not  all 
PPINK  locations  have  it,  but,  at  the  time  the  new  law  was 
enacted,  the  four  locations  that  perform  abortions  had  the 
equipment.  Although  patients  can  receive  their  informed‐
consent  consultations  at  any  one  of  the  seventeen  PPINK 
health  centers  throughout  Indiana,  abortions  are  performed 
only at four locations throughout Indiana (surgical abortions 
are  available  only  at  three  locations).  Therefore,  to  prevent 
women  from  having  to  travel  far  distances  eighteen  hours 
apart, providers performed the ultrasound on the day of the 
abortion  procedure  at  one  of  the  four  facilities  that  had  ul‐
trasound and performed abortions.  
   The  new  statute,  however,  prevents  this  practice.  It  re‐
quires the following: 
       At least eighteen (18) hours before an abortion 
       is  performed  and  at  the  same  time  that  the 
       pregnant  woman  receives  the  information  re‐
       quired  by  subdivision  (1),  the  provider  shall 
       perform,  and  the  pregnant  woman  shall  view, 
       the fetal ultrasound imaging and hear the aus‐
       cultation of the fetal heart tone if the fetal heart 
       tone is audible unless the pregnant woman cer‐
       tifies  in  writing,  on  a  form  developed  by  the 
       state  department,  before  the  abortion  is  per‐
       formed, that the pregnant woman: 
       (A) does not want to view the fetal ultrasound 
       imaging; and 
6                                                            No. 17‐1883 

        (B)  does  not  want  to  listen  to  the  auscultation 
        of  the  fetal  heart  tone  if  the  fetal  heart  tone  is 
        audible. 
Ind.  Code  Ann.  §  16‐34‐2‐1.1(a)(5).  PPINK  argues  that  this 
requirement  unduly  burdens  a  woman’s  right  to  an  abor‐
tion. Because PPINK’s argument is based on the factual con‐
text, it is critical first to understand how PPINK health cen‐
ters operate and where they are located.  
     2.  PPINK facilities 
     At the time the law suit began, PPINK operated twenty‐
three health centers in Indiana. Due to financial constraints, 
that  number  has  since  dwindled  to  seventeen.  Only  four  of 
the centers offer abortion services—Bloomington, Indianapo‐
lis, Merrillville and Lafayette—the latter of which offers only 
non‐surgical abortions using medication. Of the centers that 
offer abortion services, the times these services are available 
are  exceptionally  limited.  In  Indianapolis,  abortion  services 
are only available three days per week; in Merrillville, a day 
and a half per week; and in Bloomington and Lafayette, only 
one day a week. R. 24‐1 at 6. PPINK will perform a surgical 
abortion only until thirteen weeks and six days after the first 
day of a woman’s last menstrual period. It will provide med‐
ication  abortions  only  until  sixty‐three  days  after  the  first 
day  of  a  woman’s  last  menstrual  period.  Women  who  are 
pushing  up  against  the  time  deadline  may  not  be  able  to 
wait  until  a  provider  is  available  at  the  facility  closest  to 
them, but may need to travel to a more distant facility where 
a  timely  appointment  can  be  made.  The  thirteen  PPINK 
health centers that do not provide abortion services provide 
well‐women examinations, screening for cancer and sexually 
No. 17‐1883                                                                  7 

transmitted diseases, treatment for sexually transmitted dis‐
eases and other preventative health care. 
    There  are  no  clinics  in  Indiana  that  perform  abortions 
past these dates. The only providers of abortion services af‐
ter  these  dates  are  hospitals  and  surgical  centers  (all  of 
which happen to be located in Indianapolis) and those facili‐
ties generally only provide abortions that are medically indi‐
cated  because  of  a  fetal  anomaly  or  a  threat  to  a  woman’s 
health,  and  these  are  quite  rare.  Out  of  the  7,957  abortions 
performed  in  Indiana  in  2015  (the  year  before  enactment  of 
the new law), only 27 occurred in a hospital or surgical cen‐
ter.  Only  eighteen  occurred  after  thirteen  weeks.  Indiana 
State  Department,  Terminated  Pregnancy  Report—2015,  at 
pp.  7,  17,  18  (released  June  30,  2016).  Available  at 
https://www.in.gov/isdh/files/2015%20TP%20Report.pdf 
[Last visited June 19, 2018]. 
     PPINK  has  attempted  to  expand  its  health  services 
throughout  Indiana,  but  it  operates  only  seventeen  centers 
spread across a large state and only four that provide abor‐
tions.  This  means  that  some  women  must  travel  great  dis‐
tances to obtain an  abortion. For example,  Indiana’s second 
largest city, Fort Wayne, had a PPINK health center until Ju‐
ly  9,  2018,  but  it  did  not  provide  abortion  services.  Now  it 
has  none.3  The  closest  center  providing  such  services  is  115 
miles  away  in  Lafayette  (a  more  than  two  hour  drive).4 

                                                 
3 PPINK anticipates reopening another clinic in Fort Wayne although it 

does  not  have  a  timeframe  for  doing  so.  See  Appellate  Record  at  51, 
PPINK Citation of Additional Authority, 7/12/18. 
4  According  to  Google  Maps,  the  distance  from  Fort  Wayne  to  the  ad‐

dress of the PPINK clinics is as follows: 
8                                                                                      No. 17‐1883 

There  are  also  no  out‐of‐state  abortion  clinics  that  are  close 
to Fort Wayne.  
     Prior  to  the  enactment  of  the  challenged  law,  women 
seeking  abortions  could  have  their  state‐mandated  in‐
formed‐consent  session  at  any  one  of  the  seventeen  centers 
across  the  state.  At  this  appointment,  which  usually  only 
lasted  about  fifteen  minutes,  health  care  providers  also  cal‐
culated the gestational age of the fetus based on the length of 
time from the first day of the last menstrual period. To make 
it  more  convenient  for  patients,  PPINK  allowed  parents  to 
bring  children  to  these  appointments.  Women  could  then 
have  an  ultrasound,  as  required  by  then‐existing  state  law, 
on  the  day  of  the  procedure  at  the  health  center  providing 
the abortion. PPINK would use that ultrasound information 
to verify that the pregnancy was intrauterine (and not ectop‐
ic)  and  to  verify  the  gestational  age  to  insure  that  the  abor‐
tions are being performed within the required limits. An ul‐
trasound is not medically necessary prior to an abortion, but 
the  state  requirement  to  perform  an  ultrasound  is  not  chal‐
lenged  in  this  case,  just  the  timing  of  it.  Allowing  the  in‐
formed consent to be performed at any of the PPINK centers 
made  it  practical  for  women  who  live  a  long  distance  from 
the  few  centers  that  offer  abortion  services,  by  eliminating 
the need for multiple visits. 



                                                                                                             
     Merrillville:                 124 miles  
     Lafayette:                    115 miles 
     Indianapolis:                 122 miles 
     Bloomington:                  203 miles 
R. 24‐1 at 3. 
No. 17‐1883                                                                     9 

     Once the new law was enacted, requiring  that the ultra‐
sound  take  place  at  least  eighteen  hours  prior  to  the  abor‐
tion,  the  barriers  for  many  women  increased  significantly. 
Because ultrasound machines were only available at the four 
PPINK  centers  that  provide  abortion  services,  women  who 
lived  a  significant  distance  from  one  of  those  centers  were 
faced  with  two  lengthy  trips  to  one  of  those  facilities  or  an 
overnight stay nearby. PPINK attempted to ease that burden 
by  purchasing  one  additional  ultrasound  machine  for  one 
health  center  that  does  not  offer  abortion  services,  and 
trained  a  staff  member  to  use  ultrasound  equipment  at  an‐
other. Those expenditures exacted a heavy toll on the financ‐
es  of  the  organization,  and  still  did  not  ease  much  of  the 
burden.  The  ultrasound  machines  PPINK  uses  cost  approx‐
imately $25,000 and must be operated by trained technicians. 
National  Planned  Parenthood  policies,  which  are  designed 
to  align  with  generally  accepted  medical  standards,  require 
that an ultrasound image be interpreted by a physician or an 
advanced  practice  nurse.  The  nurse‐practitioners  at  PPINK 
do not have the requisite training and PPINK asserts that it 
can  afford  neither  the  cost  nor  time  to  enroll  nurses  in  the 
four‐week training program. 
     3.  Population served 
    The  majority  of  women  who  seek  abortion  services  at 
PPINK (and for that matter, the rest of the nation) are poor. 
The  table  below  demonstrates  the  income  level  of  patients 
relative to the federal poverty line (FPL). 5 



                                                 
5  Poverty  experts  generally  use  200%  of  the  federal  poverty  line  as  an 

approximation of the income necessary to survive on one’s own. R. 24‐2 
10                                                                                     No. 17‐1883 

                       Income           %  of  pa‐
                       Unknown          22% 
                       0‐100%           37% 
                       101‐150%         11% 
                       151‐200%         8% 
                       201‐250%         5% 
                       251+%            16% 
R.  24‐1  at  14.  These  women  often  have  precarious  employ‐
ment situations and generally are not paid for days they do 
not work. Many of them already have one or more children. 
In  2016,  33.73  percent  of  PPINK  patients  reported  that  they 
had children living with them. R. 24‐1 at 4–5. 
      4.  The district court’s decision 
    The  district  court  carefully  weighed  the  burdens  identi‐
fied  by  PPINK  against  the  benefits  the  State  hoped  would 
accrue to its citizens—the protection of both fetal life and the 
mental health of women. It concluded that: 
            The  new  ultrasound  law  creates  significant  fi‐
            nancial  and  other  burdens  on  PPINK  and  its 
            patients, particularly on low‐income women in 
            Indiana  who  face  lengthy  travel  to  one  of 
            PPINK’s  now  only  six  health  centers  that  can 
            offer  an  informed‐consent  appointment.  These 
            burdens  are  clearly  undue  when  weighed 
            against  the  almost  complete  lack  of  evidence 
            that the law furthers the State’s asserted justifi‐
            cations  of  promoting  fetal  life  and  women’s 
            mental health outcomes. The evidence present‐
            ed  by  the  State  shows  that  viewing  an  ultra‐
                                                                                                             
at 4. Many experts describe those at or below 100% of the federal poverty 
line as “poor” and those between 100% and 200% as “low income.” Id.  
No. 17‐1883                                                          11 

        sound  image  has  only  a  “very  small”  impact 
        on  an  incrementally  small  number  of  women. 
        And  there  is  almost  no  evidence  that  this  im‐
        pact  is  increased  if  the  ultrasound  is  viewed 
        the day before the abortion rather than the day 
        of the abortion. Moreover, the law does not re‐
        quire  women  to  view  the  ultrasound  imagine 
        [sic] at all, and seventy‐five percent of PPINK’s 
        patients  choose  not  to.  For  these  women,  the 
        new ultrasound [law] has no impact whatsoev‐
        er. Given the lack of evidence that the new ul‐
        trasound  law  has  the  benefits  asserted  by  the 
        State,  the  law  likely  creates  an  undue  burden 
        on women’s constitutional rights. 
Planned  Parenthood  of  Ind.  &  Ky.,  Inc.  v.  Commʹr,  Ind.  State 
Depʹt of Health, 273 F. Supp. 3d 1013, 1043 (S.D. Ind. 2017).  
B.  The legal standard 
    We  review  the  district  court’s  grant  of  a  preliminary  in‐
junction in this case for an abuse of discretion, reviewing le‐
gal  issues de novo, factual  findings for clear  error, and  giv‐
ing deference to the district court’s weighing of the evidence 
and balancing of the equities. Whitaker By Whitaker v. Kenosha 
Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1044 (7th 
Cir. 2017). 
   To obtain a preliminary injunction, PPINK must establish 
that  it  has  some  likelihood  of  success  on  the  merits;  that  it 
has  no  adequate  remedy  at  law;  that  without  relief  it  will 
suffer  irreparable  harm.  City  of  Chicago  v.  Sessions,  888  F.3d 
272, 282 (7th Cir. 2018). If that burden is met, the court must 
weigh the harm that the plaintiff will suffer absent an injunc‐
12                                                         No. 17‐1883 

tion  against  the  harm  to  the  defendant  from  an  injunction, 
and consider whether an injunction is in the public interest. 
Id.  Our  court  employs  a  sliding  scale  approach,  “The  more 
likely the plaintiff is to win, the less heavily need the balance 
of harms weigh in his favor; the less likely he is to win, the 
more  need  it  weigh  in  his  favor.”  Valencia  v.  City  of  Spring‐
field, 883 F.3d 959, 966 (7th Cir. 2018) (internal citations omit‐
ted).  
    The  district  court  correctly  noted  that  the  need  for  and 
propriety  of  a  preliminary  injunction  of  this  law  would  de‐
pend  mostly  on  the  likelihood  of  success  on  the  merits.  It 
therefore focused most of its attention, as do we, on that fac‐
tor.  
                                     II. 
A.  The  test  articulated  in  Casey  and  Whole  Women’s 
    Health 
     The basic premise from which we must begin our review 
of  the  district  court  opinion  is  that  the  Supreme  Court  has 
recognized and affirmed “the right of the woman to choose 
to have an abortion before viability and to obtain it without 
undue  interference  from  the  State  …  [without]  the  imposi‐
tion  of  a  substantial  obstacle  to  the  woman’s  effective  right 
to elect the procedure.” Planned Parenthood of Se. Penn. v. Ca‐
sey,  505  U.S.  833,  846  (1992).  But  yet,  “[t]he  fact  that  a  law 
which  serves  a  valid  purpose,  one  not  designed  to  strike  at 
the  right  itself,  has  the  incidental  effect  of  making  it  more 
difficult or more expensive to procure an abortion cannot be 
enough to  invalidate it.” Id. at 874. How then, do we deter‐
mine  whether  a  law’s  effects  are  incidental  or  unconstitu‐
tionally limiting? The Casey court set forth an undue burden 
No. 17‐1883                                                         13 

test  which  declared  that  a  state  may  not  establish  a  regula‐
tion  that  “has  the  purpose  or  effect  of  placing  a  substantial 
obstacle  in  the  path  of  a  woman  seeking  an  abortion  of  a 
non‐viable fetus.” Id. at 877. As the Casey court explained, 
       A statute with [an improper] purpose is invalid 
       because  the  means  chosen  by  the  State  to  fur‐
       ther the interest in potential life must be calcu‐
       lated  to  inform  the  woman’s  free  choice,  not 
       hinder  it.  And  a  statute  which,  while  further‐
       ing  the  interest  in  potential  life  or  some  other 
       valid  state  interest,  has  the  effect  of  placing  a 
       substantial  obstacle  in  the  path  of  a  woman’s 
       choice  cannot  be  considered  a  permissible 
       means of serving its legitimate ends. 
Id.  Recently,  the  Supreme  Court  reiterated  this  test  noting 
that Casey held that a law is unconstitutional if it imposes an 
“undue burden”  on a womanʹs ability to choose to  have  an 
abortion, meaning that it “has the purpose or effect of plac‐
ing a substantial obstacle in the path of a woman seeking an 
abortion of a nonviable fetus.” Whole Womanʹs Health v. Hel‐
lerstedt, 136 S. Ct. 2292, 2324 (2016), (citing Casey, 505 U.S. at 
877).  
    Importantly, both Whole Women’s Health and Casey stress 
that the undue burden test is context specific. Id. at 2306; Ca‐
sey, 505 U.S. at 885. An abortion statute valid as to one set of 
facts and external circumstances can be invalid as to another. 
Whole Women’s Health, 136 S. Ct. at 2306.  
    The State argues that the test for weighing abortion regu‐
lations  differs  depending  on  the  purpose  of  the  statute  and 
that Casey and Whole Women’s Health establish different tests 
14                                                        No. 17‐1883 

depending on the nature of the regulation. The State claims 
that  under  Casey,  an  informed‐consent  and  waiting  period 
law  will  only  be  invalidated  if  the  regulations  “impose  a 
‘substantial obstacle in the path of a woman seeking an abor‐
tion.’” Appellant’s Brief at 26 (citing  Casey, 505 U.S. at 877). 
This  standard,  it  argues,  is  somehow  different  than  the  un‐
due  burden  test  of  Whole  Women’s  Health  which,  the  State 
says, is only appropriately applied to regulations that osten‐
sibly promote women’s physical health. Appellant’s Brief at 
17. The State claims that the balancing test is not appropriate 
here  because,  unlike  in  Whole  Women’s  Health,  the  parties’ 
stated  interests  are  fundamentally  opposed—the  plaintiffs’ 
goal is to help women carry out their decisions to terminate 
a pregnancy and the State’s goal is to persuade a woman to 
reconsider that decision. Regulations that address informed‐
consent and waiting periods, the State argues, are subject on‐
ly  to  “demonstration  that  they  will  cause  a  significant  de‐
cline  in  abortions  unrelated  to  the  persuasive  impact.”  Ap‐
pellant’s Brief at 22. 
    The  State  is  incorrect  that  the  standard  for  evaluating 
abortion regulations differs depending on the State’s assert‐
ed  interest  or  that  there  are  even  two  different  tests—the 
undue  burden  test  of  Whole  Women’s  Health  and  a  less‐
exacting  “substantial  obstacle”  test  (as  the  State  argues)  de‐
rived from Casey. To the contrary, Casey described the undue 
burden  test  as  “a  standard one  of  general  application,”  and 
equated the “substantial obstacle” with “undue burden” not‐
ing  that  “[a]  finding  of  an  undue  burden  is  shorthand  for  the 
conclusion that a state regulation has the purpose or effect of 
placing a substantial obstacle in the path of a woman seeking 
an abortion of a non‐viable fetus.” Casey, 505 U.S. at 876–77 
(emphasis  ours).  In  fact,  in  Casey’s  seminal  iteration  of  the 
No. 17‐1883                                                            15 

undue burden test, the Court applied it to all of the regula‐
tions  at  issue  in  that  case,  including  those  that  the  state 
claimed  affected  women’s  health  (record  keeping  and  re‐
porting),  but  also  to  spousal  notification  and  parental  in‐
volvement, which the state asserted were related to its inter‐
est  in  potential  life.  Id.  at  887–99.  In  other  words,  the  Casey 
Court applied the same undue burden test to all of the regu‐
lations at issue in that case without regard to the state’s as‐
serted  interest.  In  fact,  Casey  made  clear  that  “a  statute 
which, while furthering the interest in potential life, or some 
other valid state interest, has the effect of placing a substantial 
obstacle  in  the  path  of  a  woman’s  choice  cannot  be  consid‐
ered a permissible means of serving its legitimate ends.” Id. 
at 877 (emphasis added).  
    Nor  is  there  anything  in  the  Court’s  decision  in  Whole 
Women’s Health to suggest that it applied a different standard 
than the undue burden test articulated in Casey. Rather, the 
Whole  Women’s  Health  Court  clearly  states  to  the  contrary. 
When discussing “undue burden” it starts with the sentence, 
“We  begin  with  the  standard,  as  described  in  Casey”  and 
then  goes  on  to  note  how  it  will  apply  that  standard:  “The 
rule announced in Casey [] requires that courts consider the 
burdens a law imposes on abortion access together with the 
benefits those laws confer.” Whole Women’s Health, 136 S. Ct. 
at 2309. And in fact, in announcing this rule, the Court cited 
specifically  to  the  balancing  the  Casey  court  did  for  provi‐
sions  not  justified  by  a  concern  for  women’s  health—those 
related  to spousal notification  and parental consent. Id.  (cit‐
ing Casey, 505 U.S. at 887–98, 899–901).  
  Not only does Whole Women’s Health confirm that courts 
must  apply  the  undue  burden  balancing  test  of  Casey  to  all 
16                                                        No. 17‐1883 

abortion  regulations,  it  also  dictates  how  that  test  ought  to 
be  applied.  Citing  Casey,  the  Whole  Women’s  Health  Court 
emphasized  that  the  undue  burden  test  requires  courts  to 
“retain[] an independent constitutional duty to review factu‐
al  findings  where  constitutional  rights  are  at  stake.”  Whole 
Women’s  Health,  136  S.  Ct.  at  2310.  In  other  words,  a  court 
cannot merely depend on legislative statements and findings 
in  evaluating  the  constitutionality  of  laws  regulating  abor‐
tion. Id. The proper standard is for courts to consider the ev‐
idence in the record—including, expert evidence. Id. And, as 
we discuss next, this is precisely what the district court did 
below.  
B.  The evidence of burdens and benefits 
      1.  Burdens 
    Noting the Supreme Court’s mandate to consider the ev‐
idence  in  the  record  and  then  weigh  the  asserted  benefits 
against  the  burdens,  the  district  court  did  just  that;  it  made 
findings  and  evaluated  the  persuasiveness  of  the  evidence 
regarding the burdens and benefits created by the new ultra‐
sound  law.  273  F.  Supp.  3d  at  1021  (citing  Whole  Women’s 
Health,  136  S.  Ct.  at  2310).  Beginning  with  the  burdens,  the 
district  court  considered  the  burdens  as  presented  by 
PPINK, focusing first on the proper population to  consider, 
and  then  considering  how  the  new  regulations  impact  fi‐
nances, employment, child care, and the safety of women in 
abusive relationships.  
    As the district court noted, “[t]he proper focus of consti‐
tutional  inquiry  is  the  group  for  whom  the  law  is  a  re‐
striction, not the group for whom the law is irrelevant.” Id. at 
1021 (citing Casey, 505 U.S. at 894). In this case, as the district 
No. 17‐1883                                                          17 

court  correctly  determined,  the  new  ultrasound  law  is  a  re‐
striction  primarily  for  women  for  whom  an  additional 
lengthy  trip  to  a  PPINK  health  center  for  their  informed‐
consent  appointment  acts  as  an  impediment  to  their  access 
to abortion services. The district court found specifically that 
this group consisted of low income women who do not live 
near  one  of  PPINK’s  six  health  centers  where  ultrasounds 
are available. We agree with the district court on this point, 
but  also  note  that  the  concerns  about  confidentiality  in  em‐
ployment  situations  and  abusive  spouses  that  we  address 
further below, can create impediments that span income lev‐
els. Nevertheless, our analysis, like the district court’s, does 
not rely upon this larger group.  
      All of the burden in this case originates from the lengthy 
travel that is required of some women who have to travel far 
distances  for  an  ultrasound  appointment  at  least  eighteen 
hours prior to an abortion. Recall that before the enactment 
of  the  new  ultrasound  regulation,  all  women  seeking  an 
abortion  had  to  travel  some  distance  to  the  nearest  PPINK 
facility  at  least  eighteen  hours  prior  to  an  abortion  in  order 
to  participate  in  an  informed‐consent  information  session. 
Because  the  law  did  not  require  that  women  have  an  ultra‐
sound  until  just  before  the  abortion  procedure,  however, 
they  could  participate  in  that  informed‐consent  meeting  at 
any  of  the  twenty‐three  PPINK  facilities  spread  throughout 
Indiana.6  Now,  however,  they  must  travel  on  the  day  prior 
to the abortion, to one of six PPINK facilities that has ultra‐
sound equipment. As we noted above, this means that some 
women must travel great distances twice in order to receive 
                                                 
6 Due to budget problems there are now only seventeen PPINK facilities 

in Indiana.  
18                                                     No. 17‐1883 

an  abortion.  For  example,  women  in  the  second  largest  city 
in Indiana, Fort Wayne, must now travel approximately 400 
miles over two days to obtain an abortion, as the closest ul‐
trasound machine is 87 miles away in Mishawaka (174 miles 
round trip) and the nearest abortion‐providing health center 
is 115 miles away in Lafayette (230 miles round trip). R. 24‐1 
at  3,  13–14.  Previously,  when  Fort  Wayne  still  had  its  non‐
abortion‐providing  health  clinic,  women  in  Fort  Wayne 
could  have  their  fifteen‐minute‐long  informed‐consent  ap‐
pointment right at the PPINK health center in Fort Wayne. 
    Although  the travel distance is the origin of the burden, 
the district court found that the strain of the law extends into 
the realm of finances, employment, child care, and domestic 
safety.  The  district  court  considered  the  testimony  of 
PPINK’s  expert  in  gender  studies,  poverty,  and  low‐wage 
labor markets, Dr. Jane Collins, who explained the impact of 
the new law on these interconnected stressors and on the al‐
ready  precarious  financial  lives  of  poor  women  seeking  an 
abortion.  R.  24‐2.  She  analyzed  the  family  budgets  of  low‐
income women and assessed how the additional costs asso‐
ciated  with  the  new  ultrasound  law  would  impact  these 
women  and  their  families.  Her  testimony  confirmed  what 
common  sense  suggests.  Many  low‐income  women  do  not 
have  employment  that  pays  them  when  they  miss  a  day  of 
work  or  they  may  have  precarious  job  situations  in  which 
they could be fired for excessive absences. A second lengthy 
trip for an  ultrasound appointment likely requires a second 
missed day of work. And women with young children who 
could  previously  bring  them  along  to  an  informed‐consent 
session  must  leave  them  behind  for  the  ultrasound,  as 
PPINK’s  policies  prohibit  children  from  being  present  dur‐
ing  an  ultrasound.  (And  as  we  discuss  below,  both  safety 
No. 17‐1883                                                          19 

and  common  sense  support  such  a  policy).  The  new  ultra‐
sound  law  therefore  requires  women  to  arrange  child  care 
for an additional day. 
    Dr.  Collins  calculated  that  the  additional  cost  posed  by 
the new ultrasound law for a woman living in Fort  Wayne, 
Indiana  who  has  children,  no  car,  and  would  lose  a  day’s 
wages  would  be  between  $219  to  $247.  R.  24‐2  at  18.  Many 
low‐income families have a discretionary monthly budget of 
approximately $40. Id. The additional expenses of over $200 
constitute  roughly  25%  of  their  entire  monthly  budget.  Id. 
These  expenses  are  above  and  beyond  the  cost  of  the  abor‐
tion itself which was, at the time of the hearing, $410 for the 
abortion and $100 for the ultrasound. R. 24‐1 at 8; R. 35‐5 at 
35.  Dr.  Collins  explained  that  to  cover  the  costs  associated 
with abortions, many women (about one third) will delay or 
stop paying basic bills in order to afford an abortion. R. 24‐2 
at 21. Up to 50% of women borrow money from family and 
friends.  R.24‐1  at  20.  The  district  court  concluded  that,  “for 
many  women  faced  with  the  already  high  costs  of  an  abor‐
tion  and  a  lack  of  means  to  afford  them,  the  additional  ex‐
penses  of  lengthy  travel,  lost  wages,  and  child  care  created 
by the new ultrasound law create a significant burden.” 273 
F. Supp. 3d at 1028.  
    The  cost  of  the  ultrasound  rule  is  measured  not  only  in 
dollars but in time and access as well. Surgical abortions are 
available  at  PPINK  health  centers  until  thirteen  weeks  and 
six  days  after  the  last  menstrual  period.  In  fiscal  year  2016, 
approximately  22%  of  all  abortions  and  more  than  34%  of 
surgical  abortions  performed  at  PPINK  took  place  in  the 
three weeks before the deadline. R. 24‐1 at 7–8. Women often 
push up against the deadline because they are gathering the 
20                                                      No. 17‐1883 

necessary funds, making logistical arrangements or because 
they  failed  to  promptly  recognize  the  signs  of  pregnancy. 
R. 24‐1 at 7–8. (Most women cannot know they are pregnant 
until  at  least  4  weeks  following  their  last  menstrual  period, 
thus reducing the time they have to discover the pregnancy, 
explore their options and discuss them with a partner, fami‐
ly or doctor, arrange for missed work and child care, and se‐
cure  two  appointments—to  only  nine  weeks,  6  days  for  a 
surgical  abortion  and  thirty‐five  days,  for  a  medical  abor‐
tion). 
    Before the new ultrasound law, PPINK could usually ac‐
commodate  women  imminently  facing  the  deadline  by 
scheduling an  informed‐consent appointment at the nearest 
PPINK health center and then, the next day, she could travel 
the further distance, if necessary, to a PPINK facility that of‐
fered  abortion  services. After the enactment  of the new law 
(and  before  the  district  court  issued  a  preliminary  injunc‐
tion),  the  PPINK  health  centers  with  ultrasound  machines 
became  so  overwhelmed  with  appointments  that  PPINK 
could  not  adequately  respond  to  women  who  contacted 
PPINK  near  the  end  of  the  allowable  time  period.  As  a  re‐
sult,  PPINK  had  to  double  book  appointments  causing  fur‐
ther  delays  for  women  and  longer  wait  times  for  women 
who  were  already  missing  work  time  and  needing  to  ar‐
range  child  care.  Even  with  overscheduling,  appointment 
availability  grew  scarce  and  women  had  to  wait  longer  to 
have  an  abortion.  This  precluded  the  option  of  medication 
abortions for some women and any abortion choices for oth‐
ers.  Abortion  appointments  were  already  scarce  in  Indiana 
given  that  physicians  are  only  available  at  the  four  health 
centers  offering  abortions  at  limited  times:  Indianapolis  (3 
days/week);  Bloomington  (1  day/week);  Merrillville  (1.5 
No. 17‐1883                                                       21 

days/week);  and  Lafayette  (1  day  per  week).  R.  24‐1  at  6. 
With  such  limited  availability,  delays  in  getting  an  ultra‐
sound  appointment  might  mean  having  to  wait  an  entire 
week  longer  before  a  physician  is  available  at  the  closest 
PPINK center, or travelling to the health center where a phy‐
sician is on duty. Moreover, the new law causes other prob‐
lems  related  to  delay.  Although  the  informed‐consent  pro‐
cess  only  took  approximately  fifteen  minutes  before,  after 
the  enactment  of  the  new  law,  the  process  took  as  long  as 
seventy‐five  minutes.  This  added  to  the  cost  of  child  care, 
missed  work  time,  and  made  it  harder  to  hide  visits  from 
abusive partners. 
    The district court credited the evidence that the demands 
on  the  PPINK  staff  trying  to  accommodate  so  many  addi‐
tional  ultrasound  appointments  during  the  period  of  time 
the  law  was  enforced  were  unsustainable.  The  additional 
quantity of appointments required staff to stay late and took 
away  resources  from  the  many  non‐abortion  services  that 
PPINK  provides  such  as  cancer  screening,  well‐women 
health screening, family planning, and preventative services. 
According  to  PPINK’s  CEO,  requiring  staff  to  work  at  this 
pace  and  level  of  intensity  is  not  workable  over  the  long 
term, and ultimately leads to high staff turnover, exacerbat‐
ing the problem further. R. 24‐1 at 11. 
    Finally,  the  district  court  found  that  the  new  regulation 
has  an  impact  on  victims  of  domestic  violence.  The  district 
court  noted  that  one  national  study  showed  that  13.8%  of 
women  who  had  an  abortion  had  been  in  an  abusive  rela‐
tionship within a year before the abortion. 273 F. Supp. 3d at 
1026. Instead of stealing away for a fifteen‐minute informed‐
consent  session  at  a  nearby  PPINK  health  center,  abused 
22                                                    No. 17‐1883 

women  trying  to  keep  their  choice  confidential  have  to  ar‐
range to be away for all or most of two days.  
    The district court also considered the anecdotal evidence 
submitted by  PPINK  about nine women  who  could  not  ob‐
tain an abortion due to the burdens imposed by the new ul‐
trasound law. The court considered the following narratives 
collected by PPINK from women who described their expe‐
riences as follows: 
       • The nearest PPINK health center to a woman 
       seeking  an  abortion  was  over  an  hour  away, 
       and  due  to  the  fact  that  she  has  two  young 
       children and difficulty with transportation, she 
       was  unable  to  schedule  the  two  lengthy  trips 
       during the thirteen week, six day timeframe in 
       which an abortion is available. 
       • A woman from the Fort Wayne area did not 
       schedule  an  abortion  because  of  the  two 
       lengthy trips necessary. She was eleven weeks, 
       four  days  pregnant  when  she  contacted 
       PPINK,  but  could  not  miss  work  twice  within 
       the short timeframe remaining. 
       • A woman who previously had an abortion at 
       PPINK  called  to  schedule  another,  but  ulti‐
       mately  said  she  could  not  schedule  one  after 
       she was informed she would have to make two 
       trips  to  the  PPINK  health  center  in  Blooming‐
       ton, Indiana. 
       • A woman living in a shelter with two young 
       children  decided  not  to  schedule  an  abortion 
       appointment because of the transportation and 
No. 17‐1883                                                     23 

      childcare  difficulties  two  appointments  would 
      cause. 
      • A woman who recently started a new job af‐
      ter  a  year  of  unemployment  stated  that  she 
      could  not  drive  the  three‐hour  roundtrip  to  a 
      PPINK health center on two separate occasions 
      due to the combination of work, childcare, and 
      transportation  expenses,  in  addition  to  her 
      concerns  regarding  the  confidentiality  of  the 
      abortion. 
      •  A  woman  who  did  not  learn  she  was  preg‐
      nant  for  ten  weeks  faced  a  long  delay  before 
      she  could  have  her  informed‐consent  appoint‐
      ment  that  required  travel  to  a  PPINK  health 
      center, and by the time of her appointment she 
      was one day beyond the deadline for an abor‐
      tion. 
      •  A  woman  from  Fort  Wayne  who  had  a  pre‐
      vious abortion at PPINK called to schedule an‐
      other,  but  once  she  was  informed  that  she 
      would  have  to  make  two  lengthy  trips  to  a 
      PPINK health center, she said she could not af‐
      ford to do so and did not schedule an abortion. 
      •  A  woman  living  an  hour  north  of  Fort 
      Wayne  who  has  special  needs  children  de‐
      clined  to  schedule  an  abortion  after  learning 
      that she would have to make two lengthy trips 
      for  each  appointment,  as  she  could  not  afford 
      to  be  away  from  her  children  for  that  long  on 
      two occasions. 
24                                                        No. 17‐1883 

        •  A  woman  from  Fort  Wayne  who  was  ap‐
        proaching the deadline to have an abortion de‐
        clined  to  schedule  an  appointment  due  to  the 
        required  travel  and  risk  of  missing  the  dead‐
        line  by  the  time  she  could  schedule  both  ap‐
        pointments. 
273 F. Supp. 3d at 1029–30 (citing R. 24–1 at 16–17; R. 38–1 at 
1–2).  
     Before  the  district  court,  and  again  on  appeal,  the  State 
argued that PPINK’s examples were unreliable as they were 
passed on to a PPINK staff member and then to the  declar‐
ant  without  PPINK  taking  any  action  to  verify  the  infor‐
mation. The district court considered the reliability issue but, 
noting  that  a  court  could  base  a  preliminary  injunction  on 
less  formal  procedures  and  less  extensive  evidence  than  a 
trial on the merits (citing Dexia Credit Local v. Rogan, 602 F.3d 
879, 885 (7th Cir. 2010)), the district court found the evidence 
to be sufficiently reliable for the purpose at hand. The court 
reasoned  that  the  reports  reflected  a  plausible,  if  not  likely, 
consequence of the new ultrasound law. Moreover, the court 
recognized that, as we explore more fully below, the State’s 
“only evidence that the law furthers its interest in promoting 
fetal  life  is  from  a  woman  whose  testimony  was  admitted 
into evidence through the declaration of her physician.” 273 
F. Supp. 3d at 1030 (emphasis in original). In a good‐for‐the‐
goose‐and‐gander way, the district court pointed out that if, 
for purposes of the preliminary injunction, the court ignored 
all evidence not directly from its source, “the State would be 
left  without  any  evidence  directly  supporting  its  position.” 
Id.  The  district  court’s  comparison  was  apt  and  its  conclu‐
No. 17‐1883                                                                     25 

sions  reasonable.  We  cannot  say  that  this  was  an  abuse  of 
discretion to consider the anecdotal evidence on both sides. 
     The  State  argued  that  PPINK  could  mitigate  these  bur‐
dens  by  making  different  medical  and  business  decisions, 
primarily  by  outfitting  all  of  its  health  centers  with  less  ex‐
pensive  ultrasound  equipment  and  by  putting  more  re‐
sources toward abortion services.7 PPINK’s director of abor‐
tion services explained that the $25,000 machine that PPINK 
ordinarily  purchases  comes  with  an  extended  warranty,  in‐
cludes  planned  maintenance,  replacement  parts,  software 
updates, support, and a guaranteed 24‐hour response time if 
there  are  any  problems  with  the  machine.  R.  38‐1  at  3–4.  It 
also integrates with PPINK’s electronic record system which 
is  critical  when  the  ultrasound  and  abortion  appointment 
occur  at  different  health  centers.  Id.  at  4.  And,  as  PPINK 
points  out,  even  if  it  could  afford  to  buy  the  machines,  it 
would  still  be  limited  by  space  and  personnel.  The  district 
court  rejected  the  State’s  mitigation  argument,  noting  that 
the  “undue  burden  inquiry  does  not  contemplate  re‐

                                                 
7  Before  the  district  court,  the  State  also  argued  that  PPINK  should  ac‐

cept ultrasounds results from other providers, but has dropped that ar‐
gument  on  appeal.  The  State  law  requires  that  the  same  provider  who 
performs the ultrasound also engage the patient in the informed‐consent 
process. The required informed‐consent process is very specific and de‐
tailed  and  requires  that  the  person  providing  the  information  provide 
some  information  that  only  the  abortion  provider  might  have,  such  as 
the name of the physician performing the abortion, the physician’s medi‐
cal license number, and the emergency phone number where the physi‐
cian can be reached twenty‐four hours a day, seven days a week. Ind. St. 
16‐34‐2.1.1(a)(4). The district court found that, given these requirements, 
it  seems  unlikely  that  an  outside  provider  could  comply  with  the  in‐
formed‐consent procedure as dictated by the statute. We agree.  
26                                                      No. 17‐1883 

examining  every  pre‐existing  policy  or  practice  of  abortion 
providers  to  see  if  they  could  further  mitigate  burdens  im‐
posed  by  a  new  abortion  regulation.”  273  F.  Supp.  3d  at 
1023.  In  general,  courts  do  not  micromanage  an  entity’s 
business  decisions.  See  Riley  v.  Elkhart  Cmty.  Sch.,  829  F.3d 
886, 895 (7th Cir. 2016) (noting that, in the Title VII context, 
courts  do  not  “second‐guess[]  employers’  business  judg‐
ments”). Provided PPINK set forth a reasonable explanation 
for purchasing these particular ultrasound machines—and it 
has, indeed, done so—the district court was entitled to defer 
to  PPINK’s  justifiable  business  decisions  and  consider  the 
burdens of the new ultrasound law within the context of the 
reality  that  exists  for  both  PPINK  in  operating  its  business 
and  for  the  patients  it  serves.  We  agree  with  the  district 
court’s  assessment  and  its  deference  to  PPINK’s  reasonable 
business decisions. In addition, we note that it also would be 
reasonable  for  PPINK  to  make  decisions  about  its  medical 
equipment needs based not only on economic concerns, but 
also on its ability to provide the best medical care for its pa‐
tients, to attract certain medical professionals, for the safety 
of  its  technicians,  to  prevent  malpractice  claims,  or  for  any 
number of other legitimate reasons.  
    The same can be said of PPINK’s staffing decisions. The 
State  thought  that  PPINK  also  could  mitigate  burdens  by 
training  nurse  practitioners  to  interpret  ultrasounds.  This 
training, however is both expensive and requires four weeks 
away from clinical work. PPINK rationally could determine 
that it was not the best allocation of its resources. The State 
argues that the right to an abortion does not insulate PPINK 
from  making  difficult  decisions  about  the  allocation  of  re‐
sources. That may be true, but neither is it appropriate for an 
opposing party or a court to dictate the best use of resources 
No. 17‐1883                                                         27 

for  a  business,  provided  its  choices  are  within  the  range  of 
reasonableness—but  particularly  in  the  case  of  a  non‐profit 
agency with limited funding seeking to provide the most ef‐
ficient health care services to a mostly poor population.  
     The  district  court  credited  the  attestation  by  PPINK’s 
president  and  CEO  that  PPINK  was  unable  to  supply  each 
center with the equipment and staff it needed to provide ul‐
trasounds.  In  response  to  the  new  law,  PPINK  did  buy  one 
new  ultrasound  machine  for  one  of  its  non‐abortion‐
providing  health  centers  and  trained  a  staff  member  to  use 
ultrasound equipment at another, indicating its commitment 
to providing as much service as it could despite the burdens 
of  the  new  law.  The  State’s  argument  about  PPINK  merely 
needing to shift resources to afford the ultrasound machines 
is  both  odd  and  unworkable.  Only  7%  of  PPINK’s  patients 
receive abortion services, so in theory PPINK could shift re‐
sources for the 93% of its other services to abortion services. 
It  seems  illogical  for  a  state  with  an  asserted  interested  in 
protecting fetal life to be encouraging PPINK to shift all of its 
resources from other healthcare, such as pregnancy preven‐
tion and cancer screening, to abortion services. It is unwork‐
able  because,  as  we  noted,  neither  the  State  nor  the  courts 
has  the  authority  to  rewrite  PPINK’s  mission  and  dictate 
how it must allocate its limited resources. PPINK operates in 
a  world  where  limited  health  care  dollars  for  mostly  poor 
women must be allocated in an efficient way, and  in  a way 
that provides the greatest care for the greatest needs.  
    The fact that courts are bound by the reality in which the 
laws  operate  is  reflected  in  other  abortion  cases.  In  Whole 
Women’s  Health,  the  Court  found  that  the  requirement  that 
all abortion facilities meet the standards for ambulatory sur‐
28                                                        No. 17‐1883 

gical centers would reduce the number of abortion facilities 
in  Texas  from  forty  to  seven  and  thus  unconstitutionally 
burden  the  right  to  an  abortion.  Whole  Women’s  Health,  136 
S. Ct.  at  2301,  2318.  The  Court  looked  at  the  cost  a  facility 
would  have  to  incur  to  meet  the  requirements—$1–$3  mil‐
lion—and assumed that the facilities would close rather than 
be  able  to  meet  the  requirements,  despite  the  fact  that  each 
facility could, in an alternate universe where resources were 
unlimited, simply make the changes. Id. at 2318.  
    Similarly, in Schimel, this court looked at the burden im‐
posed  by  the  proposed  abortion  law  requiring  physicians 
who  provide  abortion  services  to  have  admitting  privileges 
at  a  hospital  within  thirty  miles  of  the  abortion  clinic. 
Planned Parenthood of Wisc., Inc. v. Schimel, 806 F.3d 908, 918 
(7th Cir. 2015). In granting an injunction, we recognized that 
the delays caused by the new law might cause some women 
to lose the chance to have an abortion within the time period 
that  Planned  Parenthood  allowed.  No  one  in  that  case  sug‐
gested  that  Planned  Parenthood  provide  later  term  abor‐
tions. Id. Instead this court spent most of the opinion exam‐
ining  the  reality  of  what  an  emergent  situation  might  look 
like in the abortion context and how a patient in such a situa‐
tion  might  receive  care.  Id.  at  912–16.  Courts  must  consider 
the impact of the new ultrasound law based on the reality of 
the abortion provider and its patients, not as it could if pro‐
viders and patients had unlimited resources.  
   The  State’s  arguments  about  mitigating  child  care  bur‐
dens similarly miss the mark. The State suggests that women 
simply could bring along their children to the ultrasound—
most  of  which  are  performed  transvaginally  at  these  early 
stages.  See  R.  35‐5  at  27.  But  Planned  Parenthood’s  policy 
No. 17‐1883                                                             29 

prohibits  children  at  ultrasound  appointments,  and  with 
good reason. One wonders at what age a child could appro‐
priately sit through such a procedure? A woman undergoing 
a transvaginal ultrasound must lie still while the transducer 
is  inserted  into  her  vagina  and  used  to  view  the  fetus  and 
her  organs.  See  https://www.healthline.com/health/transvag 
inal‐ultrasound. She  would have  no  way  to  soothe  a  crying 
baby or monitor a toddler running through the exam room. 
Neither  the  person  performing  the  ultrasound  nor  the  pa‐
tient  is  in  a  position  to  monitor  the  safety  of  the  child  in  a 
medical  examination  room,  and  PPINK  submitted  evidence 
of its concerns about the “serious risk of distraction” for the 
doctor  performing  the  procedure.  R.  35‐5  at  26.  Nor  would 
most women wish to undergo such a procedure with a pre‐
teen  son  or  daughter  in  the  room,  even  with,  as  the  State 
suggests, a sheet draped over her legs. Like all women, poor 
women deserve a level of dignity and choice about the con‐
fidentiality of their healthcare. Moreover, this is a perplexing 
argument  from  a  State  that  wants  women  to  seriously  “re‐
flect upon compelling evidence of fetal humanity,” and form 
a  bond  with  the  fetus  “while  viewing  this  live,  moving  im‐
age of their baby, with arms and legs.” Appellant’s Brief at 2, 
4.  It  seems  likely  that  having  children  in  the  room  would 
significantly decrease the ability for serious reflection in the 
bulk of situations.  
    2.  Benefits 
    Balanced  against  these  substantial  burdens,  the  district 
court  considered  the  intended  benefits  of  the  new  law.  As 
we just noted, the State wishes to “encourage women to re‐
flect  upon  compelling  evidence  of  fetal  humanity,”  and  to 
persuade  a  woman  to  reconsider  her  decision  to  have  an 
30                                                        No. 17‐1883 

abortion.  Appellant’s  Brief  at  2,  18,  20,  23.  The  State  argues 
that ultrasounds have a unique impact on a pregnant wom‐
an because they allow her to see her own fetus rather than a 
photograph  or  illustration  of  a  generic  fetus,  and  this,  the 
State hopes, helps “create a bond that leads them to continue 
their pregnancy.” Appellant’s Brief at 4.  
    The  new  ultrasound  law  encourages  women  to  carry 
pregnancies  to  term  in  two  ways,  the  State  argues.  First,  it 
gives them information about their particular fetus and, sec‐
ond,  it  gives  them  time to reflect upon that information be‐
fore  they  make  their  final  decision.  According  to  the  State, 
“A  woman  offered  the  chance  to  view  an  ultrasound  18 
hours before an abortion may well have a different mindset 
than  a  woman  who  has  already  made  a  final  decision  and 
presents  herself  at  the  clinic  to  carry  it  out.”  Appellant’s 
Brief at 25. To support its claim that ultrasounds matter, the 
State  introduced  a  study  demonstrating  that  for  the  7%  of 
women who seek abortions and have medium to low “deci‐
sion certainty,” (presumably meaning that they are not very 
certain about their choice), those who viewed an ultrasound 
image had a 95.2% rate of proceeding with an abortion com‐
pared to 97.5% rate for women with high decision certainty 
who  viewed  an  ultrasound.  Mary  Gatter  et.  al.  Relationship 
Between  Ultrasound  Viewing  and  Proceeding  to  Abortion,  123 
Obstetrics  &  Gynecology  81,  83  (2014).  This  evidence,  how‐
ever, is focused on the benefits of an ultrasound and not the 
benefits of an ultrasound eighteen hours before an abortion. 
    The State’s strongest evidence that the eighteen‐hour re‐
quirement  provides  some  benefit,  however,  came  from  the 
testimony of Dr. Christina Francis, a board‐certified obstetri‐
cian‐gynecologist  who  testified  that  she  had  a  patient  who 
No. 17‐1883                                                       31 

would have benefitted from the new law. The patient had a 
medication  abortion  at  PPINK  in  Indianapolis  and  under‐
went  the  required  ultrasound  that  day,  as  required  by  the 
law at the time. She told Dr. Francis, that she regretted hav‐
ing the abortion  
       and  feels  that  an  ultrasound  waiting  period 
       would  have  given  her  more  time  to  consider 
       her  decision  and  change  her  mind.  …  She  un‐
       derwent the ultrasound on the day of her abor‐
       tion,  immediately  prior  to  receiving  the  medi‐
       cation.  She  chose  not  to  view  the  ultrasound 
       image because she felt that if she saw an image 
       of  her  baby  it  would  cause  her  to  change  her 
       mind.  She  told  [Dr.  Francis]  that  she  did  not 
       want to be persuaded not to abort because she 
       was already at the clinic, had paid for the abor‐
       tion, and felt pressured by those circumstances 
       to  go  through  with  it.  [She]  told  [Dr.  Francis] 
       that had she undergone the ultrasound the day 
       before  the  abortion,  she  likely  would  have 
       viewed  the  image  and  she  does  not  think  she 
       would have come back the next day to proceed 
       with the medication abortion. 
R. 35‐1 at 5. This is the State’s strongest evidence because it is 
the only evidence that the eighteen‐hour waiting period mat‐
ters  for  women  seeking  abortions,  as  opposed  to  the  ultra‐
sound itself.  
    The State also argued that voluntary waiting periods are 
common  for  other  procedures  where  physicians  give  pa‐
tients the opportunity to weigh the costs and benefits of var‐
ious  options  and  think  of  additional  questions  or  concerns. 
32                                                       No. 17‐1883 

As evidence, the state presented the declaration testimony of 
Dr.  Francis,  who  explained  her  preference  to  “give  patients 
time to reflect on the information they have received, weigh 
the possible risks and benefits of the procedure, discuss the 
procedure with loved ones, and ask questions of the doctor.” 
R. 35‐1 at 2–3. She stated that for “life altering” procedures, 
she  provides  informed‐consent  information  one  to  four 
weeks prior to the procedure. R. 35‐1 at 3. The State did not 
argue  that  a  waiting  period  is  mandatory  for  any  of  these 
procedures.  
    Finally, the State argues that the ultrasound law advanc‐
es  important  state  interests  in  the  psychological  health  of 
women  considering  abortion.  For  this  proposition  it  relied 
on a controversial and much maligned (see below) study by 
Priscilla K. Coleman which concluded that “quite consistent‐
ly  …  abortion  is  associated  with  moderate  to  highly  in‐
creased  risks  of  psychological  problems  subsequent  to  the 
procedure.”  Priscilla  K.  Coleman,  Abortion  and  Mental 
Health:  Quantitative  Synthesis  and  Analysis  of  Research 
Published, 1995‐2009, 199 British Journal of Psychiatry, 180–
86 (2011). Moreover, the State argued, the earlier ultrasound 
ensures  that  a  woman  does  not  become  psychologically 
committed to having an abortion only to arrive for the pro‐
cedure and learn that she has waited too long. 
    The  district  court  unequivocally  accepted  the  State’s  as‐
serted  interests  as  legitimate.  Indeed,  Casey  instructs  that 
“the  State  has  a  legitimate  interest  in  promoting  the  life  or 
potential life of the unborn.” Casey, 505 U.S. at 870. And, of 
course,  no  one  would  argue  that  protecting  maternal  psy‐
chological health is not a legitimate state interest.  
No. 17‐1883                                                          33 

    3.  Weighing  
     After this thorough compilation of the burdens and bene‐
fits, the district court turned its attention to resolving the ul‐
timate  question—whether,  after  considering  the  burden  the 
law  imposes  on  abortion  access,  together  with  the  benefits 
those laws confer, the new ultrasound law has “the effect of 
placing  a  substantial  obstacle  in  the  path  of  a  woman’s 
choice” to have an abortion. Whole Women’s Health, 136 S. Ct. 
at  2309  (citing  Casey,  505  U.S.  at  877).  But  before  the  court 
could weigh the benefits and burdens, it had to answer two 
baseline  questions:  first,  what  group  of  women  should  the 
court  consider  when  weighing  the  burdens  imposed,  and 
second, on what aspect of the law should the court focus its 
benefit and burden weighing analysis—in other words, what 
is the relevant question presented by this case. The Court in 
Whole Women’s Health made the answer to the first question 
clear  by  explaining  that  a  court  must  look  specifically  at 
“those  women  for  whom  the  provision  is  an  actual  rather 
than  an  irrelevant  restriction.”  Id.  (citing  Casey,  505  U.S.  at 
895). In this case, the district court determined that the rele‐
vant group consisted of low‐income women who live a sig‐
nificant  distance  from  one  of  the  six  PPINK  health  centers 
offering informed‐consent appointments.  
    As  for  the  question  of  which  benefits  and  burdens  the 
court  must  weigh,  the  district  court  emphasized  that  the 
question it was required to consider was “whether the ultra‐
sound  law  provides  the  asserted  benefits  as  compared  to  the 
prior law.” 273 F. Supp. 3d at 1031 (emphasis in original) (cit‐
ing Whole Women’s Health, 136 S. Ct. at 2311). In other words, 
the only relevant burdens and benefits to consider as a court 
weighs one against the other are the burdens imposed by the 
34                                                         No. 17‐1883 

requirement to  have  an  ultrasound at least eighteen hours be‐
fore an abortion, and the benefits of having the ultrasound at 
least  eighteen  hours  before  the  procedure  (not  the  burdens  or 
benefits  of  the  ultrasound  itself).  PPINK  did  not  challenge 
the  requirement  that  a  patient  undergo  an  ultrasound  at 
some  point  prior  to  the  abortion.  Nor  was  it  challenged 
when  it  was  enacted.  See  Appellant’s  Brief  at  4.  Therefore 
the benefits of having an ultrasound at some time prior to an 
abortion  (without  regard  to  the  “eighteen  hour  prior”  re‐
quirement) are irrelevant. It is the burden of travelling twice 
which becomes the obstacle to access. 
    Having  determined  the  proper  focus  of  the  inquiry,  the 
district  court  could  turn  to  its  ultimate  task  of  determining 
whether  the  burdens  of  the  law’s  requirements  were  “dis‐
proportionate,  in  their  effect  on  the  right  to  an  abortion” 
compared to the benefits that the restrictions are believed to 
confer.”  Schimel,  806  F.3d  at  919.  To  determine  whether  a 
burden is undue, the court must “weigh the burdens against 
the  state’s  justification,  asking  whether  and  to  what  extent 
the challenged regulation actually advances the state’s inter‐
ests.  If  a  burden  significantly  exceeds  what  is  necessary  to 
advance the state’s interests, it is ‘undue,’” and thus uncon‐
stitutional. Schimel, 806 F.3d at 919.  
    The  district  court  found  that  the  burdens  were  signifi‐
cant:  additional  travel  expenses,  childcare  costs,  loss  of  en‐
tire  days’  wages,  risk  of  losing  jobs,  and  potential  danger 
from an abusive partner. 273 F. Supp. 3d at 1037. Increased 
travel  distance,  the  Whole  Women’s  Health  Court  instructed, 
constitutes  a  concrete  hardship  that  can  ultimately  contrib‐
ute  to  the  burden  being  undue.  Whole  Womanʹs  Health,  136 
S. Ct.  at  2313.  See  also  Schimel,  806  F.3d  at  919  (noting  that 
No. 17‐1883                                                         35 

the 90‐mile, one‐way trip from Milwaukee to Chicago might 
not cause a significant burden to a person who can afford a 
car or train ticket, but was indeed an undue burden for the 
large  percent  of  women  seeking  abortions  who  live  below 
and  far  below  the  poverty  line).  These  are  just  the  types  of 
burdens,  the  district  court  concluded,  that  prevent  women 
from exercising their right to have an abortion. 
    The  funneling  of  all  informed‐consent  appointments  to 
the  six  PPINK  health  centers  with  ultrasound  equipment 
imposed  other  burdens.  It  required  PPINK  to  double‐book 
appointments  which  increased  wait  times  for  appointments 
and  elongated  the  duration  of  those  appointments.  These 
were  the  kinds  of  incremental  burdens  that  the  Supreme 
Court  considered  in  Whole  Women’s  Health  as  well,  when  it 
noted  that  “[t]hose  closures  meant  fewer  doctors,  longer 
waiting times, and increased crowding,” and that those bur‐
dens,  along  with  increased  driving  distances  were  the  type 
of  incremental  burdens,  which,  when  taken  together  ade‐
quately support an “undue burden” conclusion. Whole Wom‐
anʹs Health, 136 S. Ct. at 2313.  
    On  the  other  side  of  the  scale,  the  district  court  found 
that the State’s many arguments regarding the benefits of the 
ultrasound missed the mark by addressing the utility of the 
ultrasound  itself  as  opposed  to  the  period  of  reflection.  But 
even  considering  the  merits  of  that  data  submitted  by  the 
State, the district court noted that the ultrasound effect study 
relied  upon  by  the  State  described  the  potential  impact  of 
viewing an ultrasound to have a “very small” effect on a po‐
tential pool of only about 7% of women seeking abortions—
those  who  had  low  or  medium  decision  certainty,  and  no 
impact  on  women  with  high  decision  certainty—those  who 
36                                                       No. 17‐1883 

make  up  93%  of  women  seeking  abortions.  273  F.  Supp.  3d 
at 1032–33 (citing Gatter, Obstetrics & Gynecology, Vol. 123 
at 83). And although the  study states  that  women  with low 
decision  certainty  who  viewed  an  ultrasound  image  had  a 
95.2%  rate  of  proceeding  with  an  abortion  compared  to 
97.5%  rate  for  women  with  high  decision  certainty  who 
viewed  an  ultrasound,  (Gatter,  Obstetrics  &  Gynecology, 
Vol.  123  at  83)  the  State  does  not  tell  us  how  many  women 
with  low  decision  certainty  changed  their  minds  even  with‐
out  seeing  an  ultrasound image. For  the  ultrasound  to have 
any  impact,  the  women  must  actually  view  the  ultrasound, 
and only approximately 25% of PPINK patients chose to do 
so  (We  do  not  know  whether  that  number  differs  between 
low  and  high  decision‐certainty  patients  because  the  State 
presented  no  evidence  on  that  point.).  This  means  that  if 
there  is  any  chance  that  this  “very  small”  impact  will  suc‐
ceed  it  will  do  so  only  for  the  pool  of  women  consisting  of 
the 7% of abortion seekers with low or medium decision cer‐
tainty and  only on whatever percentage of that 7% who ac‐
tually  choose  to  also  view  the  ultrasound,  but  likely  only 
25%  of  that  7%  or  1.75%.  Nor  can  we  tell  if  these  low  deci‐
sion‐certainty patients might have changed their minds even 
without the ultrasound. In general, the study that both par‐
ties  cite  of  over  15,000  women  seeking  abortions  at  a 
Planned Parenthood in Los Angeles demonstrated that most 
visits end in abortion—98.8%. Gatter, Obstetrics & Gynecol‐
ogy,  Vol.  123  at  82.  For  the  whole  population  of  women  in 
that  study  who  viewed  an  ultrasound,  98.4%  had  an  abor‐
tion.  Id.  It  seems  from  the  study  that  increasing  gestational 
age of the fetus (something that can be determined without 
ultrasound), had more to do with the decision not to proceed 
to  abortion  than  viewing  of  an  ultrasound.  Id.  The  district 
No. 17‐1883                                                           37 

court  concluded  that  if  viewing  the  ultrasound  has  little  to 
no  impact,  then  “[i]t  is  simply  not  a  reasonable  assump‐
tion …  that  further  time  to  deliberate  on  an  image  that  has 
nearly  no  impact  at  the  time,  would  create  a  meaningfully 
stronger  impact  after  eighteen  hours.”  273  F.  Supp.  3d  at 
1034.  
    We  agree  with  the  State  that  it  is  entitled  to  try  to  per‐
suade  women  not  to  have  an  abortion  even  if  the  impact  is 
minimal. Nevertheless, in weighing the benefit of the partic‐
ular measure at issue, a court may consider the minimal pu‐
tative effects of the State’s action. The more feeble the state’s 
asserted interest, “the likelier the burden, even if slight, to be 
‘undue’  in  the  sense  of  disproportionate  or  gratuitous.” 
Planned  Parenthood  of  Wisconsin,  Inc.  v.  Van  Hollen,  738  F.3d 
786, 798 (7th Cir. 2013).  
    More  importantly, even if  the ultrasound does influence 
a very small percentage of women to alter their decision, all 
of that is irrelevant, because, as the district court explained, 
“[e]vidence  that  some  women’s  decisions  as  to  whether  to 
have an abortion are impacted by viewing the ultrasound is 
not evidence that doing so at least eighteen hours before the 
abortion, rather than on the day of the abortion, has any ad‐
ditional persuasive impact.” 273 F. Supp. 3d at 1032. 
    The  State’s  argument  that  the  additional  eighteen  hours 
gives women time for deeper reflection and to absorb infor‐
mation,  actually  does  address  the  question  at  issue  in  the 
case,  but  its  argument  is  unsupported  by  anything  other 
than Dr. Francis’ one anecdote. Moreover, one could just as 
easily infer that the impact of viewing the ultrasound image, 
for  some  women,  dissipates  over  the  eighteen  hours  before 
the  abortion.  The  State  asks  us  to  infer  that  some  women 
38                                                       No. 17‐1883 

who  choose  not  to  view  the  ultrasound  do  so  because  they 
are under a time pressure and because they have arrived at 
the  health  center  having  already  made  up  their  minds,  but 
the  State  offers  no  evidence  for  this.  Recall  that  even  under 
the old law, women who arrived at the health center on the 
day  of  their  abortion  had  already  received  copious  infor‐
mation  from  the  State  designed  to  alter  their  decision  to 
abort,  and  had  plenty  of  time—at  least  eighteen  hours—to 
digest  and  consider  their  options  while  not  under  an  acute 
time pressure.  
    The  only  relevant  evidence  the  State  submitted  to  sup‐
port  the  proposition  that  the  eighteen‐hour  requirement  in‐
creases  a  woman’s  ability  to  reflect  more  seriously  on  her 
decision came from the testimony of Dr. Francis who stated 
that one patient reported to her that she might have opted to 
view  the  ultrasound  and  then  might  have  continued  her 
pregnancy had she been given the option to view the ultra‐
sound eighteen hours before her procedure, as opposed to at 
the  time  of  the  procedure.  The  district  court  noted  that  this 
was  indeed  some  evidence  that  women  may  change  their 
minds if they have more time to reflect on the decision, but it 
also found this singular example to be exceedingly specula‐
tive.  “She  can  only say  that she ‘likely’ would have viewed 
the  ultrasound,  if  it  was  offered  a  day  earlier”  (which  cur‐
rently only about 25% of women do), and “she ‘likely’ would 
not have returned for an abortion the next day.” 273 F. Supp. 
3d  at  1035.  The  district  court,  when  weighing  how  much 
weight  to  give  this  evidence,  concluded  that  this  was  “far 
from  compelling  evidence  that  the  new  ultrasound  law 
would  have  the  impact desired by the  State, and as such,  it 
must be given diminished weight in the balancing process.” 
No. 17‐1883                                                          39 

Id.  We  see no  reason  to  disrupt  the  district  court’s  vast  dis‐
cretion in weighing this evidence. 
    Dr. Francis’ other testimony—that  some  of her  pregnant 
patients have told her that “viewing an ultrasound image of 
their  baby  caused  them  to  decide  not  to  have  an  abortion” 
(R. 35‐1 at 4)—does not add anything to the consideration of 
whether  viewing  the  ultrasound  eighteen  hours  prior  to  the 
abortion alters the calculus in any way. 
    The  State’s  argument  that  doctors  commonly  use  in‐
formed‐consent waiting periods to give patients time to con‐
sider  important  medical  decisions  does  come  closer  to  the 
relevant question in the case—the benefit of a waiting period 
between acquisition of knowledge and a medical procedure 
itself. Dr. Francis testified about the importance of giving pa‐
tients  time  to  reflect,  weigh  risks  and  benefits,  and  think  of 
questions. See R. 35‐1 at 3. The district court noted, however, 
that  Dr.  Francis  does  not  provide  abortion  services  and 
therefore  could  not  attest  to  the  utility  of  a  waiting  period 
after  an  informed‐consent  process  preceding  an  abortion. 
The  district  court  instead  gave  more  weight  to  PPINK’s  ar‐
gument  that  abortion  procedures  are  different  than  other 
procedures  where  doctors  give  information  long  before  a 
procedure,  because  unlike  in  the  context  where  a  doctor  is 
providing a previously unknown diagnosis to a patient and 
then  detailing  various  options,  a  woman  visiting  PPINK  to 
have  an  abortion  knows  her  diagnosis  (she  is  pregnant),  as 
well  as  her  options—she  may  continue  the  pregnancy  or 
have  an  abortion.  Moreover,  the  law  already  requires  that 
she be informed of her options and wait eighteen hours until 
the  procedure.  The  only  issue  is  whether  having  the  ultra‐
sound  eighteen  hours  before  alters  the  calculus.  Finally, 
40                                                     No. 17‐1883 

there  is  a  qualitative  difference  between  a  state‐mandated 
waiting  period,  which  the  State  requires  only  for  abortions, 
and other optional waiting periods, for all other procedures, 
where a doctor and her patient may decide together whether 
time  for  reflection  would  be  optimal  or  whether,  for  exam‐
ple, waiting would cause the patient anxiety, inconvenience, 
or deter her from having the desired procedure at all. 
     Moreover, as the district court discussed, there are many 
office procedures that gynecologists might perform immedi‐
ately after discussing the procedure and asking for consent, 
such as colposcopies and LEEP procedures. 273 F. Supp. 3d 
at  1034.  And  there  are  many  times  that  doctors  might  need 
to  perform  an  emergent  procedure  immediately  after 
providing  informed  consent,  or  times  in  which  patients 
might  opt  for  immediacy  even  in  a  non‐emergent  situation 
for  the  sake  of  convenience  or  because  they  are  certain  of 
their  decision.  Unlike  for  a  hysterectomy  or  tubal  ligation, 
waiting a few weeks for an abortion is not an option because 
abortions are not available at PPINK after 13 weeks and six 
days post last menstrual period, and the most vigilant wom‐
an will not know she is pregnant until about four weeks af‐
ter her last menstrual period. In short, abortions are far more 
time sensitive than most other elective procedures. 
    Ultimately, the district court’s conclusion that the new ul‐
trasound law posed  an undue burden was solidified by the 
fact that the State had almost no evidence that the additional 
time to reflect advanced its interests. Almost all of the State’s 
evidence  on  the  benefits  of  the  new  eighteen‐hour  ultra‐
sound  law  focused  on  the  benefits  women  might  receive 
from having an ultrasound, and not the benefits from having 
to wait eighteen hours after having an ultrasound to obtain 
No. 17‐1883                                                         41 

the  procedure.  The  district  court  noted  this  and  therefore 
dismissed much of this evidence as irrelevant to the discus‐
sion  at  hand.  But  before  the  district  court  did  so,  it  went 
above  and  beyond  its  duty  and  thoroughly  evaluated  the 
merits of the evidence nevertheless. For example, the district 
court rejected the State’s evidence regarding women’s men‐
tal health noting that the science behind Dr. Coleman’s stud‐
ies, described above, had been nearly uniformly rejected by 
other experts in the field. 273 F. Supp. 3d at 1036. The district 
court chose to credit instead two mental health organizations 
that conducted a comprehensive review of studies on mental 
health  and  abortion  and  concluded  that  “on  the  best  evi‐
dence available … [t]he rates of mental health problems for 
women  with  unwanted  pregnancy  were  the  same  whether 
they had an abortion or gave birth.” R. 38‐3 at 3. A task force 
of  the  American  Psychological  Association  similarly  re‐
viewed studies and concluded that, “the most methodologi‐
cally sound research indicates that among women who have 
a single, legal, first trimester abortion of an unplanned preg‐
nancy for non‐therapeutic reasons, the relative risks of men‐
tal  health  problems  are  not  greater  than  the  risks  among 
women  who  deliver  an  unplanned  pregnancy.”  Id.  at  2–3. 
That  report  specifically  criticizes  Dr.  Coleman’s  2002  report 
as being “characterized by a number of methodological limi‐
tations that make it difficult to interpret the results.” Id. at 4. 
The  district  court,  using  its  substantial  discretion  weighed 
the  competing  evidence  and  determined  that  PPINK’s  evi‐
dence  was  “significantly  more  persuasive  on  this  issue,  es‐
pecially  given  that  Dr.  Coleman’s  studies  are  the  subject  of 
significant  criticism.”  273  F.  Supp.  3d  at  1036.  This  type  of 
evidence  weighing  is  well  within  the  district  court’s  prov‐
42                                                       No. 17‐1883 

ince,  and  we  see  no  reason  to  disturb  its  thoroughly  rea‐
soned findings. 
    More importantly, the court below noted, Dr. Coleman’s 
study  failed  to  address  the  relevant  question:  whether  hav‐
ing an ultrasound eighteen hours before an abortion leads to 
more favorable psychological outcomes. Id. And, as we have 
discussed extensively, this was the ultimate question that the 
district court had to address. 
    The district court considered all  of the following togeth‐
er: the fact that over a third of surgical abortions occur with‐
in  three  weeks  of  PPINK’s  deadline  for  performing  abor‐
tions; the difficulty of making two lengthy trips in quick suc‐
cession;  the  over‐booking  of  informed‐consent  appoint‐
ments; and the fact that physicians only provided abortions 
on limited days in each health center. Adding these burdens 
together,  the  district  court  concluded,  “it  would  be  surpris‐
ing  if  the  new  ultrasound  law  did  not  prevent  a  significant 
number of low income women from obtaining an abortion.” 
273 F. Supp.  3d at 1038. And  indeed  the  evidence  provided 
by  PPINK  from  nine  women  who  were,  in  fact,  severely 
burdened  and  impeded  in  their  attempts  at  obtaining  an 
abortion in the short time that the law was in effect, confirms 
this prediction. 
     The  district  court  did  not  err  by  concluding  that  the  ul‐
trasound  law  “imposes  significant  burdens  against  a  near 
absence of evidence that the law promotes either of the bene‐
fits  asserted  by  the  State.”  Id.  at  1039.  See  Whole  Women’s 
Health, 136 S. Ct. at 2318 (striking down the challenged abor‐
tion restrictions because the law “provides few, if any, health 
benefits  for  women”  and  “poses  a  substantial  obstacle  to 
women seeking abortions.”). “A statute that curtails the con‐
No. 17‐1883                                                       43 

stitutional  right  to  an  abortion  …  cannot  survive  challenge 
without evidence that the curtailment is justifiable by refer‐
ence  to  the  benefits  conferred  by  the  statute.”  Schimel,  806 
F.3d at 921.  
    The State would like to simplify the court’s complex bur‐
den  and  benefit weighing to  a more cookie cutter approach 
and  have  us  conclude  that  Casey  paved  the  way  for  an  al‐
most per se approval of all reasonable waiting periods. Ap‐
pellant’s Brief at 20–22, 38. The Supreme Court in Casey up‐
held  a  twenty‐four  hour,  informed‐consent  waiting  period 
despite the fact patients would need to make two sometimes 
lengthy trips in order to obtain an abortion. Casey, 505 U.S. at 
885–87.  And  we  followed  suit  in  A  Womanʹs  Choice‐E.  Side 
Womenʹs Clinic v. Newman, 305 F.3d 684, 691 (7th Cir. 2002), 
upholding  Indiana’s  eighteen‐hour  waiting  period  after  an 
in‐person informed‐consent meeting. But one of the primary 
lessons of Whole Women’s Health is that the burden and bene‐
fit weighing is context‐specific. In Whole Women’s Health, the 
court  based  its  conclusions  about  undue  burden  on  the 
280,000 square miles of Texas territory, the number of abor‐
tion‐offering facilities that could operate after the enactment 
of the contested law, the number of patients each remaining 
facility  would  have  to  accommodate  (1,200  per  month),  the 
distance  women  would  have  to  travel  to  get  to  a  clinic  and 
the  population  numbers  for  women  who  would  have  to 
travel  this  far,  the  rate  of  deaths  and  complications  from 
abortions  in  Texas,  and  the  cost  to  clinics  of  coming  into 
compliance  with  the  new  regulation.  Whole  Women’s  Health, 
136 S. Ct. at 2301–03. The Court spent much time discussing 
the importance of these facts in assessing the constitutionali‐
ty of the contested law, noting that a statute valid as to one 
44                                                         No. 17‐1883 

set  of  facts  may  be  invalid  as  to  another.  Id.  at  2306  (citing 
Nashville, C. & St. L.R. Co. v. Walters, 294 U.S. 405, 415 (1935)).  
     The  Court  in  Casey  noted  that  “in  theory  at  least,  the 
waiting  period  is  a  reasonable  measure  to  implement  the 
State’s  interest  in  protecting  the  life  of  the  unborn,”  and 
went on to analyze whether such a “waiting period is none‐
theless  invalid  because  in  practice  it  is  a  substantial  obstacle 
to a woman’s choice to terminate her pregnancy.” Casey, 505 
U.S. at 885 (emphasis ours). This was the exact reasoning we 
adopted later, in light of Casey, where we noted that “[w]hile 
a twenty‐four hour waiting period that requires two trips to 
an abortion provider has been found not to impose an undue 
burden on Pennsylvania women based on the circumstances 
of  that  state  at  the  time  the  Court  decided  Casey,  a  similar 
provision  in  another  state’s  abortion  statute  could  well  be 
found  to  impose  an  undue  burden  on  women  in  that  state 
depending on the interplay of factors”—factors such as “the 
number of physicians who perform abortions, the number of 
abortion facilities, the distances women must travel in order 
to  reach  an  abortion  facility,  and  the  average  income  of 
women seeking abortions.” Karlin v. Foust, 188 F.3d 446, 485 
(7th  Cir.  1999).  The  language  in  these  cases  reflects  that  the 
facts and context rule the day when evaluating waiting peri‐
ods.  This  is  far  from  being  a  blanket  stamp  of  approval  on 
them.  
    Analyzing the regulation in light of the reality of the facts 
in Indiana is precisely what the district court did in this case. 
A court cannot assess the law in a world where PPINK has 
unlimited resources to open dozens of clinics, each with the 
ability  to  provide  ultrasound  and  abortions  along  with  un‐
limited access to other health care needs, or in a world where 
No. 17‐1883                                                        45 

all  women  have  paid  sick  days,  and  reliable  child  care  and 
transportation. The court must take the facts as they are pre‐
sented before it and compare the burdens against the weight 
of the evidence of the benefits specific to the proposed law. 
Whole  Women’s  Health,  136  S.  Ct.  at  2310.  The  district  court 
did just that and concluded that the evidence of benefits was 
exceptionally  slight  if  any,  and  the  burden  imposed  by  the 
double  travel  requirement  great.  As  the  district  court  con‐
cluded, “the new ultrasound law creates significant financial 
and other burdens on PPINK and its patients, particularly on 
low‐income  women  in  Indiana  who  face  lengthy  travel  to 
one of PPINK’s now only six health centers that can offer an 
informed‐consent  appointment.  These  burdens  are  clearly 
undue  when  weighed  against  the  almost  complete  lack  of 
evidence  that  the  law  furthers  the  State’s  asserted  justifica‐
tions of promoting fetal life and women’s mental health out‐
comes.” 273 F. Supp. 3d at 1043. 
    The State argues to this court that the district court’s find‐
ings are clearly erroneous. We cannot agree. Under the clear 
error standard we can reverse a district court’s factual find‐
ings only if “based on the entire record, we are left with the 
definite and firm conviction that a mistake has been commit‐
ted.” United States v. Orillo, 733 F.3d 241, 244 (7th Cir. 2013). 
The  district  thoroughly  addressed  each  of  the  burdens  and 
benefits  asserted  by  the  parties  and  engaged  in  a  painstak‐
ingly thorough weighing. Its factual findings were not clear‐
ly erroneous and are entitled to our deference.  
C.  The remaining preliminary injunction considerations 
   That  conclusion  about  the  likelihood  of  success  on  the 
merits  does  not  end  the  inquiry,  although  it  certainly  puts 
the heaviest weight on the scale. PPINK must also show that 
46                                                        No. 17‐1883 

it  is  likely  to  suffer  irreparable  harm  in  the  absence  of  pre‐
liminary  relief  and  that  it  has  no  adequate  remedy  at  law. 
City of Chicago v. Sessions, 888 F.3d 272, 282 (7th Cir. 2018). “If 
those  burdens  are  met,  the  court  must  weigh  the harm  that 
the plaintiff will suffer absent an injunction against the harm 
to  the  defendant  from  an  injunction,  and  consider  whether 
an injunction is in the public interest.” Id.  
    For  PPINK  and  its  patients  who  lose  the  opportunity  to 
exercise  their  constitutional  right  to  an  abortion,  the  irrepa‐
rability  of  the  harm  is  clear.  Even  an  extended  delay  in  ob‐
taining  an  abortion  can  cause  irreparable  harm  by  “re‐
sult[ing]  in  the  progression  of  a  pregnancy  to  a  stage  at 
which  an  abortion  would  be  less  safe,  and  eventually  ille‐
gal.” Planned Parenthood of Wis., 738 F.3d at 796. The evidence 
suggests that the new ultrasound law has already prevented 
some  women  from  exercising  their  constitutional  rights.  It 
has  caused  delay  to  others.  Because  we,  like  the  district 
court,  have  concluded  that  there  is  no  substantial  evidence 
that the law furthers its stated interest, any harm to the State 
is minimal, at worst. And the State certainly has myriad re‐
maining  methods to  persuade women to  carry a pregnancy 
to term in order to promote the State’s interest in promoting 
fetal life.  
    The State argues that PPINK can avoid some of the harm 
by  expending  more  resources  on  abortion  services,  buying 
more  ultrasound  machines,  but  again,  the  court  must  take 
the record as it finds it and not base its finding on what the 
facts  might  look  like  if  the  court  could  devise  a  different 
business  or  care  model  for  PPINK.  See,  e.g.,  Whole  Women’s 
Health, 136 S. Ct. at 2318. In any case, PPINK presented evi‐
dence that it has already shifted resources and tried to miti‐
No. 17‐1883                                                          47 

gate harm to the best of its ability. Some of these changes are 
unsustainable long term. Others cannot be made at all.  
     Balanced  against  the  harm  to  PPINK  patients  is  the 
State’s  claim  of  irreparable  harm.  The  State  faces  the  same 
harm  any  State  faces  when  a  democratically  enacted  law  is 
enjoined. It also claims that it would prevent it from further‐
ing its goal of promoting fetal life. This we think, is a mini‐
mal, potentially temporary harm in this case, compared with 
the burdens on the women that the district court identified. 
This is particularly true when we consider that—even credit‐
ing the State’s asserted benefit of the law—the potential abil‐
ity  to  alter  any  woman’s  decision  in  a  manner  that  protects 
fetal life would be minimal, at best.  
    As  for  the  public  interest,  the  district  court  found  that 
upholding  constitutional  rights  serves  an  important  public 
interest and we see no reason to add to or upset this finding. 
And because the State had not demonstrated that its interest 
would be served by the law, neither could the public’s inter‐
est. 
                                    III. 
   The  State  asserts  that  its  reason  for  this  new  eighteen‐
hour  ultrasound  requirement  is  to  persuade  women  not  to 
have an abortion. There is no doubt that this is a legitimate 
position  for  a  state  to  take.  But  it  is  also  true  that  women 
have  the  right  to  choose  to  have  an  abortion,  albeit  with 
some limitations. Casey, 505 U.S. at 846. Women, like all hu‐
mans,  are  intellectual  creatures  with  the  ability  to  reason, 
consider, ponder, and challenge their own ideas and those of 
others. The usual manner in which we seek to persuade is by 
rhetoric  not  barriers.  The  State  certainly  is  entitled  to  use 
48                                                      No. 17‐1883 

these  rhetorical  tools  to  persuade  women  not  to  have  an 
abortion.  It  has  chosen  to  do  so  by  requiring  an  informed‐
consent  process—the  required  contents  of  which  it  has  de‐
signed  and  mandated—and  an  ultrasound  and  fetal  heart 
beat requirement. It also requires every woman to receive a 
brochure about abortion, the contents of which the State con‐
trols in toto—from how it will present the images of fetuses 
to  the  decisions  about  which  medical  risks  it  includes  and 
which  it  omits  (for  example,  the  brochure  which  a  woman 
takes  home  and  is  supposed  to  ponder  for  eighteen  hours, 
does not speak of the risk to the fetus from drugs and alco‐
hol  that  a  woman  may  have  consumed  prior  to  knowing 
about  an  unplanned  pregnancy).  Moreover,  it  states  as  fact 
that “human physical life begins when a human ovum is fer‐
tilized  by  a  human  sperm”—a  proposition  debated  among 
scientists,  religious  leaders,  and  medical  ethicists.  The  State 
has vast power to use the information that it provides to per‐
suade women  not  to  have  an abortion.  But the requirement 
that women have the ultrasound eighteen hours prior to the 
abortion  places  a  large  barrier  to  access  without  any  evi‐
dence that it serves the intended goal of persuading women 
to carry a pregnancy to term. Instead, it appears that its only 
effect  is  to  place  barriers  between  a  woman  who  wishes  to 
exercise  her  right  to  an  abortion  and  her  ability  to  do  so. 
Rhetoric and persuasion are certainly legitimate methods for 
a state to assert its preference, but it cannot force compliance 
with  its  otherwise  legitimate  views  by  erecting  barriers  to 
abortion without evidence that those barriers serve the bene‐
fit the state intended. “Until and unless Roe v. Wade is over‐
ruled by the Supreme Court, a statute likely to restrict access 
to abortion with no offsetting medical benefit cannot be held 
to  be  within  the  enacting  state’s  constitutional  authority.” 
No. 17‐1883                                                   49 

Schimel, 806 F.3d at 916. In light of the evidence of substantial 
burdens imposed by the law and  without evidence that the 
additional  eighteen  hours  following  an  ultrasound  has  any 
legitimate  persuasive  effect  on  decision‐making,  the  law 
constitutes  an  undue  burden  on  those  seeking  an  abortion 
without any known benefits to balance it. The opinion of the 
district court is AFFIRMED in all respects. 
50                                                        No. 17‐1883 
 
   KANNE,  Circuit  Judge,  concurring  in  the  judgment.  Our 
decision  today  is  compelled  by  long‐standing  Supreme 
Court precedent. See Roe v. Wade, 410 U.S. 113 (1973); Planned 
Parenthood of Se. Pa. v. Casey, 505 U.S. 833 (1992). 
    The  State’s  reason  for  the  new  18‐hour  ultrasound  re‐
quirement is to persuade women not to have an abortion. As 
the  opinion  notes,  “[t]here  is  no  doubt  that  this  is  a  legiti‐
mate position for a state to take.” Majority Op. at 47. This, of 
course,  is  weighed  against  the  fact  that  “women  have  the 
right to choose to have an abortion, albeit with some limita‐
tions.” Id. 
   In  this  case  two  evidentiary  factors  lead  me  to  conclude 
that the 18‐hour requirement imposes an undue burden on a 
woman’s right to choose, which requires affirming the deci‐
sion  of  the  district  court.  The  first  factor  is  the  additional 
travel necessitated by the availability of only six ultrasound 
imaging  sites  located  in  Indiana  at  PPINK  health  centers. 
The  second  factor  is  that  the  State  offered  little  evidence  to 
show  that  an  18‐hour  wait  following  an  ultrasound  would 
persuade those seeking an abortion to preserve fetal life.  
   Based on the foregoing factors, I agree that, in the context 
presented  by  this  appeal,  Ind.  Code  §  16‐34‐2‐1.1(a)(5)—as 
written—constitutes an undue burden on women seeking an 
abortion. 
    This  concurrence  extends  to  the  final  judgment  set  forth 
by  my  esteemed  colleague,  Judge  Rovner,  but  does  not  en‐



  On appeal, the State did not pursue the argument that PPINK should 
accept ultrasound results from the many other Indiana providers of ul‐
trasound imaging throughout the State. See Majority Op. at 24, n.6. 
No. 17‐1883                                                        51 

dorse  the  propriety  of  the  ancillary  findings  of  the  district 
court.